DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 6/16/22, the following is a final office action. Claims 1, and 17-21 are cancelled.  Claims 2, 12, 22-24 are amended.   Claims 2-16 and 22-26 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-16 and 22-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (CN 100361467 C) and further in view of HASHIMOTO ( JP 2008242873 A).

As per claim 2, CHEN et al discloses:
receiving data that identifies a software component of the software components to be used by the software application during execution, wherein the software component is associated with a usage model that specifies one or more conditions related to a use of the software component, (TECHNICAL FIELD: “Therefore, in order to ensure the key service to obtain the reliable transmission of various quality of service (QoS, Quality of Service) technology emerges. Internet Engineering Task Force (IETF Internet Engineering Task Force (IETF) has proposed many service models and mechanisms to meet QoS requirement. comparing approved in current industry is on the access or edge network CS Integrated Service (Int-Serv, Integrated Service) Medel at the core of the network SS differentiated service (Diff-Serv Differentiated Service) model. Diff-serv model, only a measure of setting priority levels to guarantee the QoS”);; selecting from a plurality of computing nodes, one or more computing nodes that have resources available for executing at least a portion of the software application; causing the at least the portion of the software application to be executed on the one or more computing nodes, (TECHNICAL FIELD: FIG. 4, in this embodiment the establishing all equipment passed through by the session connection to consistency-check process is as follows: step 401: establishing session connection corresponding to the most upstream equipment as the current device; sending a consistency check request to the cS equipment; step 402: the device received the consistency check request, determining whether the current device in each module the stored connection information is consistent, if so, executing the step 402);

determining, during execution of at least the portion of the software application, that at least one of the one or more conditions related to the use of the software component are unsatisfied, causing an action to be performed based, at least in part, on the determination that the at least one of the one or more conditions are unsatisfied, wherein the action to be performed is one or more of a release of at least
one of the one or more of the computing nodes and a pause of execution of the at least the portion of the software application, (DESCRIPTION: D. judging whether there is connection with the upstream node equipment, if it is, then the current node device to the connected upstream node apparatus sends a consistency check response, wherein it comprises checking result of itself, then executing step E, if not, finishing the consistency check and finish the flow; E, connection information received the consistency check response of the upstream node equipment, whether stored by itself according to the check result and the current node device in the saved connection information is consistent, then setting itself as current node equipment, execute step D, otherwise, releasing and notifying the current pode equipment to WAS the inconsistent connection information, configuring itself as the current pode equipment, and executing).

Chen et al. does not specifically disclose the following limitations, however, HASHIMOTO ( JP 2008242873 A) discloses: 

receiving, via a graphical user interface (GUI) presented via a user device, input to
configure software components that are compatible with, and that are to be used by, a
software application, See HASHIMOTO:  Abstract: SOLUTION: “This program automatic configuring device is provided with: a software component database 150 in which software components corresponding to each software component configuration information are structured into single-tree structures in a mark-up language whose tag can be uniquely defined by a user and stored; a configuration information input part 112 for inputting software configuration information from the software component database 150; a GUI part 111 for displaying a component selection picture based on the input software configuration information, and for accepting the selection of components by a user; a software component input part 122 for inputting software components corresponding to component selection results from the software component database 150”;

based at least in part on the input, configuring the software components, (ALSO SEE HASHIMOTO ( JP 2008242873 A):  ABSTRACT:  SOLUTION:  “and a generation part 121 for generating a program by combining software components inputted by the software component input part 122”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by HASHIMOTO in the systems of Chen et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claims 3, 14, 24, CHEN et al discloses:

further comprising stopping use of a second software component utilized by the software application based, at least in part, on an update to a version of the software component/ wherein the instructions further cause the processor to stop use of a second software component utilized by the software application based, at least in part, on an update to the software component/wherein the instructions further cause the one or more computers to stop use of a second software component utilized by the software application based, at least in part, on an update to the software component, (TECHNICAL FIELD:... at the same time, a bandwidth manager needs to record dynamic route information of the area, the problem of frequent RRO routing table exists, caused by unstable network reservation, bandwidth manager according to the dynamic route information of the area determined service routing is difficult and the actual forwarding route of the service flow are the same. no reliable design, without connecting the resource consistency checking process).

As per claims 4, CHEN et al discloses:

further comprising monitoring, for the one or more of the computing nodes, the execution of the at least the portion of the software application, and wherein causing the action to be performed is based, at least in part, on the monitoring, (DESCRIPTION: D. judging whether there is connection with the upstream node equipment, if it is, then the current node device to the connected upstream node apparatus sends a consistency check response, wherein it comprises checking result of itself, then executing step E, if not, finishing the consistency check and finish the flow; E, connection information received the consistency check response of the upstream node equipment, whether stored by itself according to the check result and the current node device in the saved connection information is consistent, then setting itself as current node equipment, executes step D, otherwise, releasing and notifying the current pode equipment to WAS the inconsistent connection information, configuring itself as the current node equipment, and executing).

As per claims 5, 16, 26, CHEN et al discloses:

further comprising tracking an amount of one or more computing resources used by the software component when executing, the one or more computing resources including at least one of an amount of storage used by the software component or an amount of data transferred by the software component/ wherein the available resources comprises one or more of an amount of storage used by the software component and an amount of data transferred by the software component/wherein the one or more available resources comprises one or more of an amount of storage used by the software component and in an amount of data transferred by the software component,

(Abstract, ...when the network scale is large, can be finished check according to signaling flow sequence of session establishment process, when the inconsistent feedback to the superior device, the session ROR is large, by means of batch performing consistency check will reduce overhead. With the method, it can prevent the abnormal network service capability is reduced, improving network reliability and availability of the operator, it has obvious economic benefit;... the interaction between service control layer entities and bearer control layer entity, bearer control of interaction between the layer and the bearer layer entity to complete. related information for each involved entity are session

exists, the session establishment according to the service control layer information, bearer control layer session-related resource setup information, bearer layer entity needs to session related data flow policy information).

As per claim 6, CHEN et al discloses:

wherein selecting from the plurality of computing nodes comprising selecting the one or more computing nodes from a program execution service that is available for use by customers of a service provider network, (TECHNICAL FIELD: In such a model, the bearer network resource manager is responsible for configuring management rules and network topology, client applies to distribute resource for the bandwidth. transmitting bandwidth of the client application requests and results through the signaling between each management domain of bearer network resource manager, and path information of each bearer network resource manager for distributing application, and the like. when the bearer control layer processing a bandwidth of the SS application, the determined path of the “ Pee, the bearer network resource manager will notify ER to transfer the stream according to the appointed path. carrier network how bearer control layer determines path the SS stream according to the appointed route forwarding).

As per claim 7, CHEN et al discloses:
wherein causing the at least the portion of the software application to be executed on the one or more computing nodes comprises causing to be loaded the at least portion of the software application on the one or more computing nodes, ((DESCRIPTION: D. judging whether there is connection with the upstream node equipment, if it is, then the current node device to the connected upstream node apparatus sends a consistency check response, wherein it comprises checking result of itself, then executing step E, if not, finishing the consistency check and finish the flow; E, connection information received the consistency check response of the upstream node equipment, whether stored by itself according to the check result and the current node device in the saved connection information is consistent, then setting itself as current node equipment, executed step D, otherwise, releasing and notifying the current pode equipment to WAS the inconsistent connection information, configuring itself as the current node equipment, and executing).

As per claims 8, 13, 23, CHEN et al discloses:

further comprising replacing use of the software component with a different version of the software component during the execution of the at least the portion of the software application/ wherein the instructions further cause the processor to the use of the software component with a different version of the software component during the execution of the at least the portion of the software application/ wherein the instructions further cause the one or more computers to replace the use of the software component with a different version of the software component during the execution of the at least the portion of the software application,, (TECHNICAL FIELD: At present, the most simple method for ensuring reliability is cold backup. the cold backup is one entity as a complete backup of another entity. if the backup entity of entity A to entity A, B; when the entity A has fault, the backup entity B to completely RSS the entity A. However, for the backup entity B, to completely RS the precondition is that the load connection and service connections are to be reconstructed).

As per claim 9, CHEN et al discloses:

wherein the one or more conditions include one or more restrictions that are not satisfied by at least a portion of the plurality of computing nodes, and wherein the one or more computing nodes selected for the execution of the at least the portion of the software application is based at least in part on satisfying the one or more restrictions, (TECHNICAL FIELD) .FIG. 3 shows a schematic diagram of Rich QoS of NEC Company in Japan. the scheme is shown in FIG. 3 by the QoS server as a key component. The solution further comprises a policy server and the directory server and network management monitoring server matched with the QoS server. after the service server sends a bandwidth request to QoS server QoS server records the resource request of the call and its QoS requirement and the bearer network of the current topology and the current resource state is service request distribution bearing path WSS the requirement, feeding back the result of the allocation service server. QoS server according to the bandwidth occupied by the service condition to the policy server sends the corresponding LSP policy modification command, the policy server according to the order of QoS server, configuring the corresponding edge router. the edge router using MPLSLSP established explicit routing technology).

As per claim 10, CHEN et al discloses:

wherein the one or more conditions are restrictions that are not satisfied by the execution of the software application, and wherein the software component is selected from the plurality of available software components based at least in part on the one the one or more conditions being satisfiable by the execution of the software application, (TECHNICAL FIELD) .FIG. 3 shows a KS schematic diagram of Rich QoS of NEC Company in Japan. the scheme is shown in FIG. 3 by the QoS server as a key component. The solution further comprises a policy server and the directory server and network management monitoring server matched with the QoS server. after the service server sends a bandwidth request to QoS server QoS server records the resource request of the call and its QoS requirement and the bearer network of the current topology and the current resource state is service request distribution bearing path NW the requirement, feeding back the result of the allocation service server. QoS server according to the bandwidth occupied by the service condition to the policy server sends the corresponding LSP policy modification command, the policy server according to the order of QoS server, configuring the corresponding edge router. the edge router using MPLSLSP established explicit routing technology).

As per claim 11, CHEN et al discloses:

further comprising receiving a modification to the one or more conditions, and at least partly in response to receiving the modification, causing one or more actions to be performed for the software application to reflect the modification, (technical field, QoS server according to the bandwidth occupied by the service condition to the policy server sends the corresponding LSP policy Re command, the policy server according to the order of QoS server, configuring the corresponding edge router. the edge router using MPLSLSP established explicit routing technology, QoS server according to appointed route, newly establishing or adjusting the LSP.)

As per claim 12, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore still rejected for similar reasons.

As per claims 15, 25, CHEN et al discloses:

wherein the computing nodes are selected based at least in part on satisfying the condition/wherein the one or more computing nodes are selected based at least in part on satisfying the condition, ((TECHNICAL FIELD) .FIG. 3 shows a ROSES schematic diagram of Rich QoS of NEC Company in Japan. the scheme is shown in FIG. 3 by the QoS server as a key component. The solution further comprises a policy server and the directory server and network management monitoring server matched with the QoS server. after the service server sends a bandwidth request to QoS server QoS server records the resource request of the call and its QoS requirement and the bearer network of the current topology and the current resource state is service request distribution bearing path UN the requirement, feeding back the result of the allocation service server. QoS server according to the bandwidth occupied by the service condition to the policy server sends the corresponding LSP policy modification command, the policy server according to the order of QoS server, configuring the corresponding edge router. the edge router using MPLSLSP established explicit routing technology). As per claim 22, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore still rejected for similar reasons. 

As per claim 22, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore still rejected for similar reasons.

Prior Art Considered
The following prior art has been considered relevant to the present invention however has not been used in the office action:
FANGMEIER 		(US-20090119662-A1)
RITTER 			(US-20110254546-A1)
TANNER 		(US-20110231819-A1)
ASO 			(JP-2003228544-A)
SPITZ 			(EP-1890228-A2)
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 6/16/22, with respect to the rejection(s) of claim(s) 2-16 and 22-26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (CN 100361467 C) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HASHIMOTO ( JP 2008242873 A)..
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
August 30, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        Unit